DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim status
2. 	In response to the amendments filed 03/15/2021, claims 8-17 were amended, no claims were canceled and new claims 18-19 were added. Therefore, claims 8-19 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 8-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda Hideo et al. ( Ikeda; JP2011/226959; provided in the IDS and machine translation is used) in view of Lee Moon et al. (Lee; KR 2015/0101377; machine translation is used).
	For claim 8, Ikeda discloses a position locating system [E.g. 0016: a method for detecting a position of a moving body according to a first embodiment of the present invention, which includes a column 1, a column 2, an RFID tag 3 a, 3b, 4a, 4b and the arrangement of the forklift 5 are shown. FIG. 2 is a schematic view of the warehouse (target area) partially shown in FIG. 1 when viewed from the ceiling side, 0017: FIG. 1 shows the inside of a warehouse in, for example, a manufacturing industry or a logistics industry, and includes a plurality of columns 1 and 2 standing almost vertically from a floor surface to a ceiling, and a forklift 5 that is a moving 
a position locating tag provided in an indoor space [E.g. 0016: a method for detecting a position of a moving body according to a first embodiment of the present invention, which includes a column 1, a column 2, an RFID tag 3 a, 3b, 4a, 4b and the arrangement of the forklift 5 are shown. FIG. 2 is a schematic view of the warehouse (target area) partially shown in FIG. 1 when viewed from the ceiling side, 0017: FIG. 1 shows the inside of a warehouse in, for example, a manufacturing industry or a logistics industry, and includes a plurality of columns 1 and 2 standing almost vertically from a floor surface to a ceiling, and a forklift 5 that is a moving body that runs on the floor surface. Represents. The forklift 5 moves freely between these pillars. Although only two pillars are shown in FIG. 1, in an actual warehouse, a large number of pillars are arranged from the floor surface to the ceiling, Fig. 1], the position locating tag being associated with coordinate information corresponding to a position of the positon location tagin the indoor space in advance [0018-0019]; 
a transceiver provided on a mobile body configured to move in the indoor space [0019: an RFID tag is disposed on each of the four side surfaces of the pillars 1 and 2 in FIG. 1 at a height of about 2 meters from the floor surface. Therefore, each RFID tag is opposed to the RFID tag disposed on the opposite side surface of the adjacent column. The forklift 5 is a general transportation device that moves materials and articles to be managed in a warehouse. The forklift 5 transmits a UHF wave and receives one UHF wave from the RFID tag arranged on the pillar, and a reader device 6 that detects the RFID tag by receiving the UHF wave from the RFID tag. And have. The antenna 7 has directivity for receiving and transmitting UHF radio waves, 
a processor configured to locate a position of the mobile body based on the signal from the position locating tag read by the tag information acquisition unit [0020: The reader device 6 transmits (polls) a UHF wave several times to several tens of times per second via the antenna 7 and receives the UHF wave from the RFID tag in response to the transmitted UHF wave. With such a configuration, the position of the forklift 5 can be estimated to be in the vicinity of the RFID tag that responds to the polling from the reader device 6. If the RFID tag is attached to the management target, the reader device 6 can receive the ID of the RFID tag. Similarly, if the ID of the management object is associated with the ID of the RFID tag that responds to polling, the position of the management object can be estimated.].
Ikeda fails to expressly disclose that the processor is configured to determine a coordinate position of the mobile body based on the transmission signal from the position locating tag acquired by the transceiver and the coordinate information of the position locating tag.
E.g. 0008, 0016-0017, 0024-0026, 0029-0033, 0037, 0052 and 0004].
It would have been obvious to one of ordinary skill in the art of devices before the effective filling date of the claimed invention modify Ikeda with the teaching of Lee in order to enable fast and precise calculation of the coordinate location of the mobile body.
For claim 9, Ikeda discloses wherein the processor is configured to determine the coordinate position of the mobile body based on coordinate information corresponding to positions of a plurality of the position locating tags [0020: The reader device 6 transmits (polls) a UHF wave several times to several tens of times per second via the antenna 7 and receives the UHF wave from the RFID tag in response to the transmitted UHF wave. With such a configuration, the position of the forklift 5 can be estimated to be in the vicinity of the RFID tag that responds to the polling from the reader device 6. If the RFID tag is attached to the management target, the reader device 6 can receive the ID of the RFID tag. Similarly, if the ID of the management object is associated with the ID of the RFID tag that responds to polling, the position of the management object can be estimated, 0028: the position and orientation of the forklift 5 in the warehouse can be estimated based on the detected RFID tag position. However, the number of detected RFID tags is more than one. There are more things. Since the forklift 5 is considered to be located in a range surrounded by a plurality of pillars including the pillar where the detected RFID tag is disposed, the forklift 5 is separated from the section where the forklift 5 is disposed and the pillar where the detected RFID tag is disposed. The position can be associated with the pattern. If a plurality of such patterns are prepared as position estimation 
For claim 10, Ikeda discloses Ikeda discloses wherein the processor if further configured to determine an unloaded position of a target object transported by the mobile body based on the coordinate position of the mobile body [E.g. 0009: at the distribution site, it is required to specify the position of the management object moved to an arbitrary position by a forklift or the like. Usually, the position of the management object is often replaced with the position of the forklift when the management object is lowered. However, since the object to be managed is lowered to the front position of the forklift, in order to accurately identify the position of the object to be lowered, not only the position of the forklift at that time but also information indicating the direction is obtained. It is required to know the forward position, 0020: The reader device 6 transmits (polls) a UHF wave several times to several tens of times per second via the antenna 7 and receives the UHF wave from the RFID tag in response to the transmitted UHF wave. With such a configuration, the position of the forklift 5 can be estimated to be in the vicinity of the RFID tag that responds to the polling from the reader device 6. If the RFID tag is attached to the management target, the reader device 6 can receive the ID of the RFID tag. Similarly, if the ID 
For claim 11, Ikeda discloses wherein the processor is further configured to determine an unloaded position of a target object transported by the mobile body based on the position of the coordinate mobile body [E.g. 0009: at the distribution site, it is required to specify the position of the management object moved to an arbitrary position by a forklift or the like. Usually, the position of the management object is often replaced with the position of the forklift when the management object is lowered. However, since the object to be managed is lowered to the front position of the forklift, in order to accurately identify the position of the object to be lowered, not only the position of the forklift at that time but also information indicating the direction is obtained. It is required to know the forward position, 0020: The reader device 6 transmits (polls) a UHF wave several times to several tens of times per second via the antenna 7 and receives the UHF wave from the RFID tag in response to the transmitted UHF wave. With such a configuration, the position of the forklift 5 can be estimated to be in the vicinity of the RFID tag that responds to the polling from the reader device 6. If the RFID tag is attached to the management target, the reader device 6 can receive the ID of the RFID tag. Similarly, if the ID of the management object is associated with the ID of the RFID tag that responds to polling, the position of the management object can be estimated].
For claim 16, is interested and rejected as discussed with respect to claim 1.
For claim 17, is interpreted and rejected as discussed with respect to claim 1.
For claim 18, Ikeda in view of Lee discloses wherein the processor is further configured to determine the coordinate position of the mobile body based on an incident angle of the transmission signal transmitted from the position locating tag and the coordinate information of E.g. Lee; 0008, 0016-0017, 0024-0026, 0029-0033, 0037, 0052 and 0004].
For claim 19, Ikeda in view of Lee discloses wherein the processor is further configured to determine the coordinate position of the mobile body based on incident angles of transmission signals transmitted from at least two of the plurality of the position locating tags and the coordinate information of the at least two of the plurality of the position locating tags [E.g. Lee; 0008, 0016-0017, 0024-0026, 0029-0033, 0037, 0052 and 0004].

4.	Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Lee and further in view of Hara Yoshimasa et al. (JP2014/065566; provided in the IDS and machine translation is used).
For claim 12, Ikeda in view of Lee fails to expressly discloses a height locating tag provided on a vertically moving portion, the vertically moving portion being provided on the mobile body so as to move the target object up and down, wherein the processor is further configured to determine the an unloaded position of the target object in a height direction based on a signal from the height locating tag acquired by the transceiver.
However, as shown by Yoshimasa, it was well known in the art of locating tags to include a height locating tag provided on a vertically moving portion, the vertically moving portion being provided on mobile body so as to move target object up and down, wherein processor is configured to determine an unloaded position of target object in a height direction based on a signal from the height locating tag acquired by a transceiver [E.g. 0003, 0019-0027, 0055].

For claim 13, is interpreted and rejected as discussed with respect to claim 12.
For claim 14, Ikeda discloses passive tags respectively provided on the plurality of the target objects [E.g. 0018; passive RFID tags; 0007]; a reader provided on the mobile body, the reader being configured to transfer radio waves to the passive tags and to read reflected signals returned from the passive tags [E.g. 0020: The reader device 6 transmits (polls) a UHF wave several times to several tens of times per second via the antenna 7 and receives the UHF wave from the RFID tag in response to the transmitted UHF wave. With such a configuration, the position of the forklift 5 can be estimated to be in the vicinity of the RFID tag that responds to the polling from the reader device 6. If the RFID tag is attached to the management target, the reader device 6 can receive the ID of the RFID tag. Similarly, if the ID of the management object is associated with the ID of the RFID tag that responds to polling, the position of the management object can be estimated]; and a transport target object specifying unit configured to specify a transport target object among the plurality of the target objects based on a difference in a change of a state of the reflected signals from the passive tags read by the reader when the mobile body is moved [E.g. 0020: The reader device 6 transmits (polls) a UHF wave several times to several tens of times per second via the antenna 7 and receives the UHF wave from the RFID tag in response to the transmitted UHF wave. With such a configuration, the position of the forklift 5 can be estimated to be in the vicinity of the RFID tag that responds to the polling from the reader device 6. If the RFID tag is attached to the management target, the reader device 
For claim 15, is interpreted and rejected as discussed with respect to claim 14.

Response to Remarks
5.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689